The record, as certified to this court, shows that the judgment entered by the clerk of the court on the 16th day of June, 1926, was entered at a time and under circumstances not allowed by law and in direct conflict with the opinion rendered in the case of State ex rel. McKensie v. Williams, 21 Ala. App. 427,109 So. 177. On the authority of that case, the petition here is granted. The judgment entry entered the 16th day of June, 1926, is held for naught, and the clerk of the circuit court of Russell county is ordered to expunge the same from the records of that court.
Writ granted.